DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/21/2021.
Claims 1, 2, 9 and 10 are amended.
4.	Claims 1-13 are remaining in the application.
5.	The amended Specification is accepted.
Allowable Subject Matter
6.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 4/21/2021; hence, the remaining claims 1-13 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed multipurpose aquatic device comprising a submersible engine comprising:
a)    a fuel reservoir for containing a fuel;
b)    a fuel intake for receiving said fuel from the fuel reservoir;
c)    an air inlet coupled to a snorkel that extends to an air inlet end that is configured above a water level for receiving air;
d)    a cylinder for receiving said fuel and said air,
e)    a piston that moves within the cylinder to compress said fuel;
f)    a crank shaft coupled to the piston that rotates as the piston moves up and down within the cylinder;
g)    an engine case that is water tight;
wherein the submersible engine is a four-stroke engine;
wherein the submersible engine is operable submerged under said water level;
and wherein the submersible engine produces emission of nitrogen oxide of no more than 30ppm;
h)    a floatation chamber in fluid connection with the snorkel and comprising a carburetor air intake configured proximal to a top inside surface of the floatation chamber;
wherein water is prevented from entering the carburetors air intake as water received by the floatation chamber through the snorkel collects in a bottom of the floatation chamber;
i)    a generator assembly attached to the submersible engine, wherein the generator assembly comprises:
a generator housing that is water tight;
an electrical generator configured in the generator housing and that is submersible under a water level and comprising a rotor coupled to the crank shaft;
whereby the electrical generator produces electricity when the crank shaft spins the rotor; and wherein the electrical generator is cooled by being submersed below a water level, as explicitly claimed.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/03/2021